While the account sales was not admissible as original evidence, the plaintiff could refer to it, as he did, to refresh his memory as to the articles shipped, the price, the payments made, etc. H.  T. C. Ry. Co. v. Burke, 55 Tex. 323 (11), 342, 40 Am.Rep. 808; I.  G. N. Ry. Co. v. Startz, 42 Tex. Civ. App. 85, 94 S.W. 213, citing the Burke Case. The evidence thus sustains the judgment, notwithstanding the erroneous method of proceeding in the admission of the evidence. It is a fair inference from plaintiff's testimony that the shipments were made on agreed price.
The judgment should have been made to bear interest at the rate of 6 per cent. The error in making it bear 8 per cent. was probably the result of inadvertence, and would probably have been corrected, if the matter had been called to the trial court's attention. We will reform the judgment in this respect, but will nevertheless tax the costs of the appeal against the appellant.
  Reformed and affirmed. *Page 479